DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/05/2020 has been entered.  Claims 1-18 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 13-18, drawn to a composition in the reply filed on 09/06/2022 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrases "such as"  and (e.g.) render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-9, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kourtakis (US 2008/0032052 A1).
Regarding claims 1, 4, 8, 13, and 15-16, Kourtakis discloses low refractive index compositions comprising the reaction product of a fluoroelastomer, initiator, and crosslinker [0002].  The fluoroelastomers have at least one cure site including iodine [0024, 0026].  The initiator includes a photoinitiator including 2-hdyroxy-2-methyl-1-phenyl-1-propanone (Darocur® 1173, which meets the limitations of initiator (P) of the instant claims wherein j is zero; E is a trivalent =C(RDH)- group, with RDH being a methyl group; RCH is H)) [0068].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The amount of the photoinitiator is generally between 1 to 10 phr which significantly overlaps the claimed range [0068].  The multiolefinic crosslinker is preferably 1,3,5-triallyl isocyanurate (compound (U) of the instant claims) [0037-0038].  The amount of the multiolefinic crosslinker is from about 1 to about 25 phr which overlaps the claimed range, preferably from about 1 to about 10 phr which significantly overlaps the claimed range [0034].    
Regarding claims 4-5, Kourtakis discloses the monomers include vinylidene fluoride, tetrafluoroethylene, chlorotrifluoroethylene, hexafluoropropylene, 1-hydropentafluoropropylene, 2-hydropentafluoropropylene, perfluoro(alkyl vinyl ether), such as perfluoro (methyl vinyl) ether, [0023].  The fluoroelastomers include vinylidene fluoride, hexafluoropropylene, and optionally tetrafluoroethylene; copolymers of cure site monomer, vinylidene fluoride, hexafluoropropylene, tetrafluoroethylene, and chlorotrifluoroethylene; copolymers of cure site monomer, vinylidene fluoride, perfluoro(alkyl vinyl ether), and optionally, tetrafluoroethylene; copolymers of cure site monomer, tetrafluoroethylene, propylene, and optionally, vinylidene fluoride; and copolymer of cure suite monomer, tetrafluoroethylene and perfluoro(alkyl vinyl ether), preferably perfluoro(methyl vinyl ether) [0031].
Regarding claim 7, Kourtakis discloses the allylic crosslinker is preferably 1,3,5-triallyl isocyanurate [0037].
Regarding claims 9 and 17, Kourtakis discloses polar aprotic organic solvents [0076].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis (US 2008/0032052 A1) as applied to claim 1 above.
	Regarding claim 2, Kourtakis discloses the composition as shown above in claim 1.  The amount of initiator (P-1) overlaps the claimed range and would be expected to have similar properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 6, Kourtakis discloses fluoroelastomers generally contain from about 0.25 wt% to about 1 wt% of cure site which overlaps the claimed range and would be expected to have similar properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis (US 2008/0032052 A1) as applied to claim 1 above in view of Yahagi (WO 2017/175829 A1), see English equivalent US 2019/0033620 A1 for citation).
Regarding claim 3, Kourtakis discloses the composition as shown above in claim 1.  Kourtakis discloses free-radical photoinitiators of utility include those generally useful to UV cure acrylate polymers [0068].
	However, Kourtakis does not disclose at least one photoinitiator is at least one initiator (P-2).  Yahagi teaches IRGACURE TPO-L (2,4,6-trimethylbenzoylphenyl phosphinate, also disclosed in original specification [0046]) [0036].  The solvents in the composition include cyclopentanone, methyl ethyl ketone or methyl isobutyl ketone [0039]   Kourtakis and Yahagi are analogous art concerned with similar technical difficulty, namely photoinitiators.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the photoinitiator per the teachings of Kourtakis with the benzoylphenylphosphinate photoinitiators per the teachings of Yahagi since such photoinitiators are functional equivalents of photoinitiators for UV cure acrylate polymers which also be suitable for fluoroelastomers.  

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis (US 2008/0032052 A1)as applied to claim 1 above in view of Schmiegel (US 2009/0306303 A1).
Regarding claims 10 and 18, Kourtakis discloses the composition as shown above in claim 1.
	However, Kourtakis does not disclose at least one plasticizer.  Schmiegel teaches dibutyl sebacate as a plasticizer [0034].  Schmiegel is concerned with fluoroelastomer which may have iodine cure sites [0018-0019].  Kourtakis and Schmiegel are analogous art concerned with the same field of endeavor, namely curable fluoroelastomer compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add dibutyl sebacate as per the teachings of Schmiegel, and the motivation to do so would have been as Schmiegel suggests such additives are typical additives used in elastomer compounding and processing [0034].  

	
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Kourtakis does not teach or suggest the at least one photoinitiator is at least one initiator (P-2) wherein j’ is zero.
Yahagi does not teach or suggest the at least one photoinitiator is at least one initiator (P-2) wherein j’ is zero.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paglia (EP 1700884 A1) teaches fluoroelastomer composition which are curable by exposure to UV radiation.
Jiang (US 11,248,117 B2) teaches a curable composition comprising an amorphous fluroopolymer having iodine, bromine and/or nitrile cure site.
Ruepping (US 6,346,300 B1) teaches UV curable elastomer compositions.
Minamino (US 6,974,845 B1) teaches an UV-curable polymer composition.
Lyons (US 2013/0158154 A1) teaches curable compositions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767